ACCEPTED
                                                                                                                                                01-15-00346-CV
                                                                                                                                     FIRST COURT OF APPEALS
                                                                                                                                             HOUSTON, TEXAS
                                                                                                                                           6/1/2015 12:00:00 AM
    Appellate Docket Number: Ol-lS..00346-CV                                                                                              CHRISTOPHER PRINE
                                                                                                                                                         CLERK
    Appellate Case Style:         Araceli Zapata, et al.

                            Vs.
                                  Clear Creek Ind. Sch. Dist.

    Companion Case No.:                                                                                                  FILED IN
                                                                                                                  1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  6/1/2015 4:41:30 PM
                                                                                                                  CHRISTOPHER A. PRINE
    Amended/corrected statement:                           DOCKETING STATEMENT (Civil)                                    Clerk

                                                   Appellate Court: 1st Court of Appeals
                                              (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

    I. Appellant
    ~   Person    D   Organization (choose one)                                  t8] Lead Attorney
                                                                                 First Name:       Marlr
    First Name:       Araceli                                                    Middle Name:

    Middle Name:                                                                 Last Name:

    Last Name:        Zapata                                                     Suffix:

    Suffix:                                                                      Law Firrn Name: Law Oftic:a olAAK.

    ProSe:    0                                                                  Address 1:        P.O.BmlllDI
                                                                                 Address 2:
                                                                                 City:             Tc:nsCily
                                                                                 State:    Tens                          Zip+4:   'nS92-l201
                                                                                 Telephone:         281-402-6780              ext.
                                                                                 Fax:      281-715-4284
                                                                                 Email:    markaronowitz@hotmail.com

                                                                                 SBN:      00793281

    I. Appellant                                                                 IL Appellant Attoraey(s)
    t8] Person    D   Organization (choose one)                                  t8] Lead Attorney
                                                                                 First Name:        MarK
    First Name:       Carmen                                                     Middle Name:

    Middle Name: Gloria                                                          Last Name:         Aronowitz

    Last Name:        Veljanovich                                                Suffix:

    Suffix:                                                                      Law Firm Name: Law Offices of A&K

    Pro Se:   Q                                                                  Address l:         P.O. Box: 1201
                                                                                 Address 2:




                                                                       Page 1of10




I
                                                        City:              Texas City
                                                        State:     Texas                    Zip+4:       77S92-1201
                                                        Telephone:         281-402-67&0           ext.
                                                        Fax:       281-715-4284
                                                        Email:     markaronowitz@hotmail.com
                                                        SBN:       00793281

I. Appellant                                            IL Appellant Attorney(s)
0   Person    IX! Organization (choose one)            0        Lead Attorney
Organization Name: Veljaco Corp.                        First Name:        Mark
First Name:                                             Middle Name:
Middle Name:                                           Last Name:          Aronowitz
Last Name:                                              Suffix:
Suffix:                                                Law Firm Name: Law OfficesDfA&1C

Pro Se:   0                                             Address I:         P.O. Box 1201
                                                        Address 2:
                                                       City:               Texas City
                                                       State:      Texas                   Zip+4:    77592-1201
                                                       Telephone:          281-402-67&0           ext.
                                                       Fax:        211-715-4284
                                                       Email:      marbronowitz@hotmail.com

                                                       SBN:        00793211

BL Appellee                                            IV. Appellee Attomey(s)
0   Person     IX!Organization (choose one)            C8] Lead Attorney
Organization Name: Oear Creek Ind/ Sch. Dist.          First Name:         Elizabeth
First Name:                                            Middle Name:
Middle Name:                                           jLast Name:         Wieble-Wang
Last Name:                                             Suffix:
Suffix:                                                Law Firm Name: Perdue, Brandon. Fielder, Collins 8t. Mott. LLP
Pro Se:   Q                                            Address I:          1235 North Loop West

                                                       Address 2:          Suite600
                                                       City:               Houston
                                                       State:      Texas                   Zip+4: 77008
                                                       Telephone:          713-162-1860         ext.
                                                       Fax:        713-162-1429
                                                       Email:      PBFCM-Houston@pbfan.com
                                                       SBN:        24075276

BL Appellee                                            IV. Appellee Attorney(s)
0   Person     IX!Organization (choose one)            l2J     Lead Attorney
Organization Name: Harris County                       First Name:         Herbert
First Name:                                            Middle Name: A.
                                                Page 2of10
Middle Name:                                         Last Name:        Stone
Last Name:                                           Suffix:   ill.
Suffix:                                              Law Finn Name: Linebarger Ooggan Blair & Sampson, LLP
Pro Se:   Q                                          Address 1:        4828 Loop Central Drive
                                                     Address 2:        Suite600
                                                     City:             Houston
                                                     State:    Texas                    Zip+4:      77081
                                                     Telephone:        713-844-3400              ext.
                                                     Fax:      713-844-3501
                                                     Email:    berbert.stone@lgbs.com
                                                     SBN:      24041980

m.   Appellee                                        IV.· AppelleeAttoniey(s)
0    Person   l2]0rgani7.ation (choose one)          12] Lead Attorney
Organization Name: City of Webster                   First Name:       Herbert
First Name:                                          Middle Name: A.
Middle Name:                                        ILast Name:        Stone
Last Name:                                           !suffix: m.
Suffix:                                              Law Finn Name: Linebarget Goggan Blair Sampson, LLP
Pro Se:   Q                                          Address 1:        4821 Loop Central Drive

                                                     Address 2:        Suite 600

                                                     City:             Houston
                                                     State:    Texas                    Zip+4:      77081
                                                     Telephone:        713-844-3400              ext.
                                                     Fax:      713-844-3501
                                                     Email:    berbert.stone@lgbs.com
                                                     SBN:      24041980




                                              Page 3of10
V. Perfection Of Appeal And Jqrisdietion

Nature of Case (Subject matter or type of case): Tax

Date order or judgment signed: March 2, 2015                             Type of judgment: Bench Trial
Date notice of appeal filed in trial court: April 16, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal ofappealable order: 0 Yes jg! No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):              0   Yes jg! No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           0Yes ~No

Permissive? (See TRAP 28.3):                   0Yes jg! No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       0   Yes~ No

If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          0Yes    181 No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?         ~ Yes 0 No

Judgment or order disposes of all parties and issues: ~ Yes 0No
Appeal from final judgment:                              0   Yes 0No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?     0   Yes ~No

VL Actions Extending Time To Perfect Appeal

Motion for New Trial:               0Yes       181 No               If yes, date filed:
Motion to Modify Judgment:           0Yes      181 No               If yes, date filed:
Request for Findings of Fact         0 Yes     181 No               If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                    QYes       181 No               If yes, date filed:

Motion under TRCP 306a:
                                     0   Yes   181 No               If yes, date filed:

Other:                               0Yes ~No
If other, please specify:

VIL lndigency Of Party: (Attach &le-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     0 Yes jg! No                   If yes, date filed:

Contest filed in trial court:       0Yes 0No                       If yes, date filed:

Date ruling on contest due:

Ruling on contest: 0 Sustained           0   Overruled             Date of ruling:

                                                                    Page4of10
VIlL Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     0Yes     IX! No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     165th Judicial District                                    Clerk's Record:
County: Harris
                                                                      Trial Court Clerk:   IX! District D County
Trial Court Docket Number (Cause No.): Z013-0492S                     Was clerk's record requested?     IX! Yes D No
                                                                      If yes, date requested: May 18, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Eli7.abeth                                          Were payment arrangements made with clerk?
Middle Name:                                                                                                 IZ!Yes QNo 0Indigent
Last Name:        Ray
                                                                      (Note: No request required under TRAP 34.S(a),(b))
Suffix:

Address l:         201 Caroline Street

Address 2:         12th Floor
City:              Houston
State:    Texas                       Zip+ 4: 77002
Telephone:     713-368--6270             ext.

Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          IZ!Yes   D   No
Was reporter's record requested?       IZ!Yes 0No

Was there a reporter's record electronically recorded?   D Yes   [gl No

If yes, date requested: May 18, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? [glYes        O No Oindigent




                                                                 Page 5of10
[gl Court Reporter                       D Court Recorder
D Official                               IX! Substitute


First Name:       Max
Middle Name: Eugene
Last Name:        Sanders
Suffix:
Address I:        P.O. Box 2145
Address 2:
City:             Anahuac
State:    Texas                       Zip + 4: 77514
Telephone:     713-268-6242             ext.
Fax:
Email: shericsr@msn.com

x.   Supenecleas Bond
Supersedeas bond filed:[glYes D No             If yes, date filed:

Will file: D Yes     IX! No

XL Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   DYes [gl No
If yes, briefly state the basis for your request:



XIl. Alternative Dispute Resolution/Mediation (Complete section if filing ia the 1st, ln~ 4th, Sth,. 6th,.~ 9da, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                     D Yes [gl No

If no, please specify:The txaing authorities refuse to accept anything but full amount allegedly owed.
Has the case been through an ADR procedure?          DYes     [gl No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          D Pre-Trial      D Post-Trial   D Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. 3,220.09
If money judgment, what was the amount? Actual damages:                $3,220.09
Punitive (or similar) damages: $0.00

                                                                     Page6of 10
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     0Yes ~No
Does judgment have language that one or more parties "take nothing"?        D Yes    ~ No

Does judgment have a Mother Hubbard clause? ~Yes           D No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):    D    l ~ 2    D    3   D   4   D5
Please make my answer to the preceding questions known to other parties in this case.           gives       D   No
Can the parties agree on an appellate mediator?   D Yes    ~ No

If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                     Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:      Mark Aronowitz



XIU. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:

  Style:

     Vs.




                                                               Page 7of10
                                                                                                                                               ·.

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes [gJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            181 Yes 0 No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes [gj No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http: wwv>.tex-app.orn:. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature



Signature of counsel (or pro se party)                                                   Date:             May 31, 2015



Printed Name: Mark.Aronowitz                                                              State Bar No.:   00793281



Electronic Signature: Isl Mark Aronowitz
    (Optional)




                                                               Page 8of10
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on J~J~"'~'.



Signature of counsel (or prose party)                                    Electronic Signature: /slM.t, Atcwlowitz
                                                                                (Optional)

                                                                         State Bar No.:      00193211
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) ifthe person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     June l, 2015
Manner Served: e8erved

First Name:
Middle Name:
Last Name:       Stone
Suffix: ID.

Law Firm Name: Linebarger, ~Blair~· ~LLP
Address 1:       48211..oop~~
Address 2:       Suite600
City:
State    Texas                       Zip+4:    770ti
 Telephone:                          ext.
Fax:      71J..84.4.,3S01
Email:   ~.corn
If Attorney, Representing Party's Name: Hanis ColJntJ..:CitJ:,ofWebster
Please enter the following for each person served:




                                                               Page 9of10
Date Served:      June 1, 2015
Manner Served: e8erved

First Name:       Elizabeth

Middle Name:

Last Name:        Wiehle-Wang
Suffix:
Law Firm Name: Perdue. Brandon, Fielder, Collins & Mott. LLP

Address 1:        1235 North Loop West
Address 2:        Suit.e600

City:             Houston
State     Texas                    Zip+4:    77008

 Telephone:       713-862-1860     ext.
Fax:      713-862-1429
Email:    PBFCM-Houston@pbfcm.com
If Attorney, Representing Party's Name: Clear Creek Ind. Sch. Dist.




                                                              Page 10of10